 



Exhibit 10.2

AMENDMENT OF
AMENDED AGREEMENT FOR EMPLOYMENT FOLLOWING A CHANGE OF CONTROL

     THIS AMENDMENT, made and entered into October 19, 2004 (the “Amendment
Date”), by and between Ronald H. Zech (the “Executive”) and GATX Corporation
(the “Company”);

WITNESSETH THAT:

     WHEREAS, the Executive and the Company have previously entered into an
Amended Agreement for Employment Following a Change of Control (the “Agreement”)
effective as of March 15, 2002, and the parties to the Agreement wish to amend
its terms;

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
the Company and the Executive hereby agree as follows, effective as of the
Amendment Date:

     1. The following is hereby substituted for Section 1(b) of the Agreement:

          (b) The “Change of Control Period” shall mean the period commencing on
January 1, 2001 and ending on October 11, 2005.

     2. The following is hereby substituted for Section 3 of the Agreement:

          3. Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on October 11, 2005 (the
“Employment Period”).

     3. The following is hereby substituted for Section 4(a)(i) of the
Agreement:

          (i) During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned by or
to the Executive on the date immediately preceding the Effective Date (provided
that it shall not be a breach of this Agreement, and shall not constitute Good
Reason, for the Board to elect a successor to the Executive as the Company’s
Chief Executive Officer); and (B) the Executive’s services shall be performed at
the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

     4. The following is hereby substituted for Section 4(a)(ii) of the
Agreement:

          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote

 



--------------------------------------------------------------------------------



 



reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, however, that from the time the Executive ceases to
serve as Chief Executive Officer he shall devote such of his business time and
attention to the business and affairs of the Company as the Board shall
reasonably require, consistent with the position of Chairman of the Board.
During the Employment Period it shall not be a violation of this Agreement for
the Executive to (A) serve on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

     5. The following is hereby substituted for Section 4(b)(iii) of the
Agreement:

          (iii) Long-Term Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be entitled to participate in all savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with savings opportunities and retirement benefit opportunities, in each case,
less favorable, in the aggregate, than the most favorable of those provided by
the Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies. During the
Employment Period, the Executive shall receive stock options and long-term
incentive awards as determined by the Board in accordance with the Company’s
then-applicable stock plan and long-term incentive plan. Such awards shall be
made at the same time during the calendar year as awards are generally made to
senior executives of the Company, and shall be consistent with competitive pay
practices generally and appropriate relative to awards made to other senior
executives of the Company.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
dates written below.

            GATX CORPORATION
      By:   /s/ James M. Denny       James M. Denny        Its: Chairman of the
Compensation
Committee of the Board of Directors     Date:   October 19, 2004       By: /s/
Ronald J. Ciancio           Ronald J. Ciancio     Its: Vice President, General
Counsel and Secretary     Date:   October 19, 2004       RONALD H. ZECH
    /s/ Ronald H. Zech         Date:   October 19, 2004  

2